                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 JASON ROBERT BRADEN, II,                         )
                                                  )
               Plaintiff,                         )
                                                  )
 v.                                               )       No.:         3:19-CV-323-CLC-HBG
                                                  )
 DAVID A. STUART, et al.,                         )
                                                  )
               Defendants.                        )

                                 MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc. 2], a

motion for leave to proceed in forma pauperis [Doc. 1], and a motion for relief [Doc. 10].

       I.      FILING FEE

       It appears from the motion for leave to proceed in forma pauperis that Plaintiff lacks

sufficient financial resources to pay the filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this

motion [Doc. 1] will be GRANTED.

       Because Plaintiff is an inmate in the Anderson County Detention Facility, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

be DIRECTED to submit to the Clerk, U.S. District Court, 220 West Depot Street, Suite 200,

Greeneville, Tennessee 37743, as an initial partial payment, the greater of: (a) twenty percent

(20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty percent

(20%) of the average monthly balance in his inmate trust account for the six-month period

preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the

custodian of Plaintiff’s inmate trust account shall submit twenty percent (20%) of Plaintiff’s

preceding monthly income (or income credited to Plaintiff’s trust account for the preceding
month), but only when such monthly income exceeds ten dollars ($10.00), until the full filing fee

of three hundred fifty dollars ($350.00) has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and

1914(a).

       To ensure compliance with this fee-collection procedure, the Clerk will be DIRECTED to

mail a copy of this memorandum and order to the custodian of inmate accounts at the institution

where Plaintiff is now confined and to the Attorney General for the State of Tennessee. This order

shall be placed in Plaintiff’s prison file and follow him if he is transferred to another correctional

institution. The Clerk also will be DIRECTED to provide a copy to the Court’s financial deputy.

II.    SCREENING

       A.      COMPLAINT ALLEGATIONS

       Plaintiff alleges that he is in prison based on a plea agreement that he entered only after

being falsely informed of the penalties contained in the agreement [Doc. 2 p. 3-4]. He asks the

Court to correct the plea and award him monetary damages [Id. at 5].

       B.      SCREENING STANDARD

       Under the Prison Litigation Reform Act (“PLRA”), district courts must screen prisoner

complaints and sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim

for relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and

1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard articulated by

the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atl. Corp. v. Twombly,

550 U.S. 544 (2007), “governs dismissals for failure state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in Rule

12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review

under the PLRA, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a



                                                  2
claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

at 570).

       Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520

(1972). Allegations that give rise to a mere possibility that a plaintiff might later establish

undisclosed facts supporting recovery are not well-pled and do not state a plausible claim,

however. Twombly, 550 U.S. at 555, 570. Further, formulaic and conclusory recitations of the

elements of a claim which are not supported by specific facts are insufficient to state a plausible

claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 681 (2009).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he was

deprived of a federal right by a person acting under color of state law. Braley v. City of Pontiac,

906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 does not itself create any

constitutional rights; it creates a right of action for the vindication of constitutional guarantees

found elsewhere”).

       C.      ANALYSIS

       Plaintiff cannot obtain relief from a criminal sentence in this § 1983 action; his federal

remedy is through a petition for writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475,

500 (1973) (holding inmate alleging entitlement to speedier release must pursue such relief through

habeas action).

       Moreover, to the extent Plaintiff is seeking monetary compensation arising from his

confinement, he is prohibited from obtaining such damages unless he can first prove that his

conviction or sentence has been reversed or otherwise invalidated. Heck v. Humphrey, 512 U.S.

477, 486–87 (1994). As the Plaintiff concedes that his conviction has not been invalidated, his



                                                 3
claim under 42 U.S.C. § 1983 is not ripe for consideration and will be DISMISSED without

prejudice. His associated motion for relief [Doc. 10] will be DENIED as moot.

III.   CONCLUSION

       For the reasons set forth above:

       1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 1] is GRANTED;

       2. Plaintiff is ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
          fee to the Clerk in the manner set for above;

       4. The Clerk is DIRECTED to mail a copy of this memorandum and order to the
          custodian of inmate accounts at the institution where Plaintiff is now confined, to the
          Attorney General for the State of Tennessee, and to the Court’s financial deputy;

       5. Plaintiff’s complaint is DISMISSED without prejudice;

       6. Plaintiff’s motion for relief [Doc. 10] is DENIED as moot; and

       7. The Court CERTIFIES that any appeal from this action would not be taken in good
          faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate
          Procedure.

       SO ORDERED.

       ENTER:

                                                   /s/
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




                                               4
